BARNES, Justice:
This is an appeal from the granting of a Certificate of Need to Methodist Home of Clinton, Inc., Appellee, for expansion of twenty-eight beds in a licensed nursing home. At the time that the Commissioner of Health issued the Certificate of Need, he failed to include in hi" order findings of fact and conclusions of law, required under the Administrative Procedures Act, 75 O.S. 1971, § 312.1 The Commissioner did, however, eventually prepare findings of fact and conclusions of law. The parties were not notified of the issuance of these findings and did not become aware of their filing until September 20, 1976, some one-hundred and ten days after the filing of the Appellants’ Petition for Review, which was filed on June 11, 1976.
The determinative issue before us is whether the Commissioner of Health exceeded his jurisdiction in issuing the findings of fact and conclusions of law after the cause had been appealed, or, put another way, the issue is whether the Commissioner lost jurisdiction of the matter once the District Court assumed appellate jurisdiction under the provisions of 75 O.S. § 318, which provides for District Court review of orders from administrative agencies.
*212In the appellate procedure conducted in the District Court, the Appellants, Oklahoma Pioneer, Inc., and Pacer Phenix Corporation, filed a motion to strike the findings of fact and conclusions of law. The Trial Court overruled their motion, and Appellants, in their first proposition of error, argue that the Trial Court committed reversible error in refusing to strike those findings of fact and conclusions of law, for the Commissioner no longer had jurisdiction over the matter when he prepared those findings and conclusions.
Appellants argue inter alia that Commissioner Carpenter’s failure to set out basic findings of fact and conclusions of law, required by both constitutional and statutory provisions, until long after his decision had been appealed and the basis for the appeal fully set out, is improper and prejudicial to the party or parties appealing from his decision.
In Smith v. State Industrial Court, Okl., 408 P.2d 317 (1965), we held:
“The filing of a petition for review in the Supreme Court operates to divest the trial tribunal of jurisdiction of the particular matters or issues sought to be here reviewed. Any order made by that court pertaining to such matters and issues while the petition for review remains pending and undetermined in this Court is a nullity. * * This rule accords with the general principle that the jurisdiction of the trial court, while a cause is pending on appeal, remains suspended until the mandate is issued and spread of record, except only as to matters which are collateral to the questions presented on appeal.” [Cites omitted]
Similarly, in The Matter of Chad S., Okl., 580 P.2d 983 (1978), we held:
“It is well settled in Oklahoma, that while an appeal is pending in the supreme court, the trial court is without jurisdiction to make any order materially affecting the rights of the parties to that appeal. Any such order is void. An exception to this rule arises if the appeal is filed and the trial court exercises its jurisdiction under 12 O.S. 1971 § 1031.1 within 30 days. Then the supreme court will stay the appeal pending final disposition of the case in the trial court.
“Absent a compliance with § 1031.1, the trial court loses its jurisdiction to make any order that pertains to the same issues then on appeal.” [Footnotes omitted]
Under the principles announced in Smith v. State Industrial Court, and Matter of Chad S., Dr. Carpenter lacked jurisdiction to take any action in the cause pertinent to the issues raised on appeal. His preparation of the findings of fact and conclusions of law, long after the case had been appealed, and the errors committed by him alleged, pertained to issues on appeal. Thus, Dr. Carpenter lacked the jurisdictional power to take the action that he did. This being the case, the Trial Court erred in not striking those findings of fact and conclusions of law from the record in the appellate proceeding in the District Court.
Having ruled that the findings of fact and conclusions of law should have been stricken from the record, we hold that the issuance of the Certificate of Need by Dr. Carpenter should be reversed because the order granting the Certificate failed to comply with the provisions of 75 O.S. 1971, § 312, which require that final orders adverse to a party in an individual proceeding shall be in writing or stated in the record, and shall contain findings of fact and conclusions of law separately stated. Because Dr. Carpenter’s order should have been reversed, due to its failure to comply with 75 O.S. § 312, we hold that the Trial Court erred in affirming Dr. Carpenter’s order. We accordingly remand this cause to the Trial Court, with directions to remand the cause to the Oklahoma Health Planning Commission (which, pursuant to Chapter 216, Oklahoma Session Laws 1976, § 3, assumed all powers, duties, functions, and responsibilities vested in the State Commissioner of Health relating to Certificates of Need for the construction, establishment, or expansion of a nursing home facility within the State of Oklahoma), with instructions to conduct a new hearing-on Appellees’ application.
REVERSED AND REMANDED WITH INSTRUCTIONS.
*213LAVENDER, C. J., and WILLIAMS and OPALA, JJ., concur.
HODGES and HARGRAVE, JJ., concur specially.
SIMMS and DOOLIN, JJ., dissent.

. Title 75 O.S. 1971, § 312, provides:
“A final order adverse to a party in an individual proceeding shall be in writing or stated in the record. A final order shall include findings of fact and conclusions of law, separately stated. Findings of fact, if set forth in statutory language, shall be accompanied by a concise and explicit statement of the underlying facts supporting the findings. If, in accordance with agency rules, a party submitted proposed findings of fact, the order shall include a ruling upon each proposed finding. Parties shall be notified either personally or by mail of any order. Upon request, a copy of the order shall be delivered or mailed forthwith to each party and to his attorney of record.”